DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 05/28/2021, 06/08/2021, and 10/06/2022 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The examiner considered all references, except where lined through on the attached IDS form(s). 
The examiner notes numerous references were not provided, thus lined through on the attached IDS form(s). Moreover, the examiner believes numerous references were cited by other patent offices (e.g., European patent Offices) the provided search reports, but were not provided to the Examiner or cited on the IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 1, line 9 the term “a representation of a trajectory of a given vehicle,” is previously introduced in line 3. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(b) Regarding Claim 1, line 11 the term “a planning system,” is previously introduced in line 6. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(c) Regarding Claim 1, line 11 the term “a future trajectory,” is previously introduced in lines 6-7. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(d) Regarding Claim 1, line 20 the term “a future trajectory,” is previously introduced in lines 6-7. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(e) Regarding Claim 8, line 13 the term “a representation of a trajectory of a given vehicle,” is previously introduced in line 7. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(f) Regarding Claim 8, line 15 the term “a planning system,” is previously introduced in line 10. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(g) Regarding Claim 8, line 15 the term “a future trajectory,” is previously introduced in lines 11. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(h) Regarding Claim 8, line 20 the term “a future trajectory,” is previously introduced in lines 11. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(i) Regarding Claim 15, line 10 the term “a representation of a trajectory of a given vehicle,” is previously introduced in line 4. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(j) Regarding Claim 15, line 12 the term “a planning system,” is previously introduced in line 7. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(k) Regarding Claim 15, line 12 the term “a future trajectory,” is previously introduced in line 8. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(l) Regarding Claim 15, line 21 the term “a future trajectory,” is previously introduced in line 8. The Examiner is unsure the limitations correspond to each other or should be treated as separate limitations.
(e) Regarding Claims 2-7, 9-14, and 16-20 are rejected to for lack of antecedent basis due to dependency of claims 1, 8, and 15 respectively. 

Additionally, Claims 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, each of the claim is directed to “The non-transitory computer storage media of claim 15”.  There is insufficient antecedent basis for this limitation. The examiner notes that claim 15 is directed to “One or more non-transitory computer storage media”, and as such, it is not clear to the examiner if “The non-transitory computer storage media” of claims 16-20 is the same “one or more non-transitory computer storage media” or a different non-transitory computer storage media. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1, 8, and 15:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a method”. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 8 is directed to “a system”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 15 is directed to “one or more non-transitory computer storage media”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental process (MPEP 2106.04). 
Independent claims 1, 8, and 15 recite, in general, the steps of “generating a plurality of training examples,” “providing … the respective data characterizing the predicted future behavior,” “receiving … particular planning decisions,” “determining … a particular ranking of the particular agents,” “training the importance scoring model,” and “training the importance scoring model to generate respective importance scores,” 
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data (e.g., determining planning decisions based on training examples). The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at the obtained data could generate or identify the various values and data therefrom (e.g., determining planning decisions based on training examples), either mentally or using a pen and paper. As a result, claims 1, 8, and 15 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites, in general, the additional elements of “data processing apparatus,” “a vehicle,” “a planning system,” and “a scoring model.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.
Independent claim 8 recites, in general, the additional elements of “one or more computers,” “one or more storage devices,” “a vehicle,” “a planning system,” and “a scoring model.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 8 is not integrated into a practical application.
Independent claim 15 recites, in general, the additional elements of “one or more non-transitory computer storage media,” “one or more computers,” “a vehicle,” “a planning system,” and “a scoring model.”
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 15 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1, 8, and 15 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1, 8, and 15 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 8, and 15 are directed to the abstract idea of a mental process. Accordingly, claims 1, 8, and 15 are not patent eligible under 35 U.S.C. 101.

Analysis for Dependent Claims 2-7, 9-14, and 16-20:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-7 are directed to a method of claim 1. The claims are directed to a process, which is a statutory category. (Step 1: yes)
Claims 9-14 are directed to a system of claim 8. The claims are directed to a system, which is a statutory category. (Step 1: yes)
Claims 16-20 are directed to a storage media of claim 15. The claims are directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-7, 9-14, and 16-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-7, 9-14, and 16-20 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-7, 9-14, and 16-20 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-7, 9-14, and 16-20 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-7, 9-14, and 16-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-7, 9-14, and 16-20 fail to claim anything significantly more than the judicial exception and fail to integrate said claims into a practical application.

Conclusion:
Dependent claims 2-7, 9-14, and 16-20 are directed to the abstract idea of a mental process. Accordingly, claims 2-7, 9-14, and 16-20 are not patent eligible. Overall, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teller et al. U.S. P.G. Publication 2016/0082953 (hereinafter, Teller), in view of Zhang et al. U.G. P.G. Publication 2010/0104199 (hereinafter, Zhang). 
Regarding Claim 1, Teller teaches a method performed by one or more data processing apparatus (processing apparatus (i.e., processor system), Teller, Paragraph 0055) for training an importance scoring model, wherein the importance scoring model is configured to process an input that comprises a representation of a trajectory of a vehicle to generate a respective importance score for each of a plurality of agents located at respective locations in an environment in a vicinity of the vehicle, wherein the respective importance score for each agent characterizes an impact of the agent on planning decisions generated by a planning system of the vehicle which plans a future trajectory of the vehicle (vehicle is learning based on input data, such as data from other vehicles to generate a risk model (i.e., importance scoring model) which impacts future trajectory of the vehicle (e.g., determining, based in the input data, the risk for the vehicle to change lanes), Teller, Paragraphs 0021-0023 and 0101-0104), the method comprising: 
…
-(i) a representation of a trajectory of a given vehicle (representation of a trajectory of a given vehicle (i.e., path system), Teller, Paragraph 0047), and 
-(ii) data defining a given ranking of given agents in a given vicinity of the given vehicle in order of their impact on planning decisions generated by a planning system which plans a future trajectory of the given vehicle (identify a plurality of objects near the vehicle and generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle, Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1), … 
-for each of a plurality of particular agents in a particular vicinity of a particular vehicle at a particular time point, generating respective data characterizing a predicted future behavior of the particular agent using a behavior prediction neural network (identify a plurality of objects near the vehicle and generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle, this information can be used to predict a future behavior of the particular agent via a type or neural network (i.e., Bayesian network), Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1); 
-providing, for each of the plurality of particular agents in the particular vicinity of the particular vehicle at the particular time point, the respective data characterizing the predicted future behavior of the particular agent to a particular planning system (identify a plurality of objects near the vehicle and generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle (i.e., information is sent to the path planning system (142)), Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1); 
-receiving, from the particular planning system, particular planning decisions which plan a future trajectory of the particular vehicle (path planning system (142) takes in data and changes planning of future trajectory based on the information, Teller, Paragraph 0047); and 
-determining, based on the particular planning decisions, a particular ranking of the particular agents in the particular vicinity of the particular vehicle at the particular time point in order of their impact on the particular planning decisions (identify a plurality of objects near the vehicle and generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle (i.e., information is sent to the path planning system (142)), Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1); and …
	Teller does not teach the method to include training the importance scoring model based on the plurality of training examples, comprising, for each given training example of the plurality of training examples: training the importance scoring model to generate respective importance scores for the given agents characterized by the given training example that conform to the given ranking specified by the given training example.
Zhang teaches identifying objects and generating a prediction model of the tracked objects (Zhang, Paragraphs 0127-0128 and 0146 and Figure 22). Moreover, Zhang teaches based on the detected objects predicted model modifying the planned path of the vehicle to avoid potential collisions (Zhang, Paragraphs 0146-0147 and 0152). Zhang additionally teaches the use of training examples to achieve a desired result (e.g., using training examples / data to teach the vehicle whether the path is clear or not based on a likelihood score; this is similar to generating a respective importance score for the given agents characterized by the given training example that conform to the given ranking specified by the given training example) (Zhang, Paragraphs 0039 and 0051-0053 and Figure 2).
	As a result, the examiner finds one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Teller to include the importance scoring model based on the plurality of training examples, comprising, for each given training example of the plurality of training examples: training the importance scoring model to generate respective importance scores for the given agents characterized by the given training example that conform to the given ranking specified by the given training example, as taught by Zhang.
	It would have been obvious to combine because training a vehicle to determine objects in front of the vehicle allows for the vehicle to potentially navigate around such objects, thus potentially increasing the safety of the vehicle and roadways (Zhang, Paragraph 0005). 
Regarding Claim 2, Teller, as modified, teaches the method of claim 1.
	Teller does not teach the method to include generating the plurality of training examples comprises generating the plurality of training examples based on real or simulated driving data logs.
	Zhang teaches the training data based on either real or simulated driving data logs (i.e., trained object behaviors) (Zhang, Paragraphs 0039, 0046, and 0063).
	As a result, the examiner finds one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Teller to include generating the plurality of training examples comprises generating the plurality of training examples based on real or simulated driving data logs, as taught by Zhang.
	It would have been obvious to combine because training a vehicle to determine objects in front of the vehicle allows for the vehicle to potentially navigate around such objects, thus potentially increasing the safety of the vehicle and roadways (Zhang, Paragraph 0005).
Regarding Claim 3, Teller, as modified, teaches the method of claim 1, wherein training the importance scoring model to generate respective importance scores for the given agents characterized by the given training example that conform to the given ranking specified by the given training example comprises (see claim mapping above for claim 1, regarding the combination of Teller and Zhang to teach the use of training data and a scoring model to correctly rank objects): generating: 
-(i) a first importance score for a first agent characterized (identify a plurality of objects (e.g., a first agent) near the vehicle and generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example, score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle, Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1) … and 
-(ii) a second importance score for a second agent characterized (identify a plurality of objects (e.g., a second agent) near the vehicle and generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example, score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle, Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1) … 
using the importance scoring model; 
-determining a loss based on whether the first importance score and the second importance score conform to the given ranking specified (identify a plurality of objects near the vehicle and generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example score system based on factors such as risk of collision (i.e., determining loss) and based on the risk determines future traveling path of the vehicle, Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1) …; and 
-updating current parameter values of the importance scoring model based on the loss (identify a plurality of objects near the vehicle and generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle (i.e., updating current parameter values based on the determined risk or loss), Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1).
	Teller does not teach the method to include generating the score, determining a loss, or updating current parameter values based on the given training example.
Zhang teaches the use of training examples to achieve a desired result (e.g., using training examples / data to teach the vehicle whether the path is clear or not based on a likelihood score; this is similar to generating a respective importance score for the given agents characterized by the given training example that conform to the given ranking specified by the given training example and taking actions based on the training data) (Zhang, Paragraphs 0039 and 0051-0053 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Teller to include the use of training data to achieve generating: (i) a first importance score for a first agent characterized (as taught by Teller) by the given training example (as taught by Zhang), and (ii) a second importance score for a second agent characterized (as taught by Teller) by the given training example (as taught by Zhang), using the importance scoring model (as taught by Zhang); determining a loss based on whether the first importance score and the second importance score conform to the given ranking specified (as taught by Teller and Zhang) by the given training example (as taught by Zhang); and updating current parameter values of the importance scoring model based on the loss (as taught by Teller and Zhang).
	It would have been obvious to combine because training a vehicle to determine objects in front of the vehicle allows for the vehicle to potentially navigate around such objects, thus potentially increasing the safety of the vehicle and roadways (Zhang, Paragraph 0005).
Regarding Claim 4, Teller, as modified, teaches the method of claim 1, wherein each of the particular planning decisions which plan the future trajectory of the particular vehicle include: (i) an action to be performed by the particular vehicle, and (ii) a particular agent in the particular vicinity of the particular vehicle which prompts the particular planning system to generate the particular planning decision (identify a plurality of objects near the vehicle and generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example, score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle, Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1).
Regarding Claim 5, Teller, as modified, teaches the method of claim 4, wherein determining, based on the particular planning decisions, the particular ranking of the particular agents in the particular vicinity of the particular vehicle at the particular time point in order of their impact on the particular planning decisions (identify a plurality of objects near the vehicle and generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example, score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle, Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1) includes: 
-determining a respective planning score for each particular agent based on any actions which the particular agent prompts the particular planning system to generate (identify a plurality of objects near the vehicle and generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example, score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle, Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1); and 
-determining the particular ranking of the particular agents based on the respective planning scores of the particular agents (score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle, Teller, Paragraphs 0101-0104 and 0123-0144 and Figure 6).
Regarding Claim 6, Teller, as modified, teaches the method of claim 1.
	Teller does not teach the method to include each training example further comprises a representation of a respective trajectory of each of the given agents that are characterized by the training example.
Zhang teaches identifying objects and generating a prediction model of the tracked objects (Zhang, Paragraphs 0127-0128 and 0146 and Figure 22). Moreover, Zhang teaches based on the detected objects predicted model modifying the planned path of the vehicle to avoid potential collisions (Zhang, Paragraphs 0146-0147 and 0152). Zhang additionally teaches the use of training examples to achieve a desired result (e.g., using training examples / data to teach the vehicle whether the path is clear or not based on a likelihood score; this is similar to generating a respective importance score for the given agents characterized by the given training example that conform to the given ranking specified by the given training example) (Zhang, Paragraphs 0039 and 0051-0053 and Figure 2).
As a result, the examiner finds one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Teller to include each training example further comprises a representation of a respective trajectory of each of the given agents that are characterized by the training example, as taught by Zhang.
It would have been obvious to combine because training a vehicle to determine objects in front of the vehicle allows for the vehicle to potentially navigate around such objects, thus potentially increasing the safety of the vehicle and roadways (Zhang, Paragraph 0005).
Regarding Claim 7, Teller, as modified, teaches the method of claim 1, wherein for each training example, the given ranking of the given agents defines: (i) a partition of the given agents into multiple groups, wherein each group includes one or more given agents (determining a plurality of objects with the highest importance scores, Teller, Paragraphs 0104 and 0124-0127 and Table 1), and (ii) for each pair of groups including a first group and a second group, whether the given agents in the first group have a greater impact on the given planning decisions than the given agents in the second group (identify a plurality of objects near the vehicle and generate a score for each object detected (i.e., sort based on score and determine which group has a bigger impact on planning), ranking the objects in relation to the trajectory of the vehicle, for example score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle, Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1).
Regarding Claim 8, the Applicant’s claim has similar limitations to claim 1 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 1.
Regarding Claim 9, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.
Regarding Claim 10, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.
Regarding Claim 11, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.
Regarding Claim 12, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 14, the Applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 7.
Regarding Claim 15, the Applicant’s claim has similar limitations to claim 1 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 1.
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667